DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Applicant’s Arguments/Remarks filed on March 7, 2022.

Drawings
3.	The drawings were received on November 5, 2019.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply device, comprising: 
 	a power conversion circuit configured to generate an output voltage from an input voltage; and 

 	wherein 
 	the microprocessor controller is configured to control generation of the output voltage in accordance with a digital synchronization signal, and 
 	the microprocessor controller is further configured to 
 	generate the synchronization signal at a base frequency and transmit the synchronization signal to a further power supply device, or 
 	receive the synchronization signal from another power supply device.

Regarding claims 8-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system, comprising: 
 	a plurality of power supply devices each configured to generate an output voltage from an input voltage for applying the output voltage to a multi-phase liquid mixture, 
 	wherein 
 	the plurality of power supply devices comprises a master power supply device and at least one slave power supply device, 
 	the master power supply device is configured to 
 	generate a digital synchronization signal at a base frequency, 
 	control generation of the output voltage from the master power supply device in accordance with the digital synchronization signal, and 
 	transmit the digital synchronization signal to the at least one slave power supply device, and 
 	the at least one slave power supply device is configured to 
 	4
 	receive the digital synchronization signal from the master power supply device, and 
 	synchronize generation of the output voltage from the at least one slave power supply device with the generation of the output voltage from the master power supply device in accordance with the received digital synchronization signal.

Regarding claims 18-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, comprising: 
 	generating, by a master power supply device among a plurality of power supply devices, a digital synchronization signal at a base frequency; 
 	transmitting, by the master power supply device, the digital synchronization signal to at least one slave power supply device among the plurality of power supply devices; 
 	generating, by each of the master power supply device and the at least one slave power supply device, an output voltage in synchronization with the digital synchronization signal; and 
 	applying the generated output voltages to a plurality of electrodes arranged in a vessel and coupled to the plurality of power supply devices, respectively, to create an electric field in a multi-phase liquid mixture within the vessel.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838